Citation Nr: 0830019	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to February 
1956.  He died in July 1984.  The appellant claims as the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in an April 2005 RO rating decision.

2.  Evidence added to the claims file since the April 2005 
rating decision relates to the unestablished fact of whether 
the veteran's death is related to his service.

3.  The veteran died in July 1984.  The death certificate 
indicated that he died of natural causes.  There were no 
specific disorders indicated.

4.  The July 1984 death investigation, conducted by the 
Justice of the Peace, indicated that the veteran had 
cirrhosis of the liver and emphysema and was known to be a 
heavy drinker.





CONCLUSIONS OF LAW

1.  Evidence submitted since the April 2005 rating decision 
wherein the RO denied service connection for the cause of the 
veteran's death is new and material; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  A disability incurred in or aggravated by service did not 
cause, or contribute substantially or materially to, the 
veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant's claim was received after the enactment of the 
VCAA.

A letter dated in June 2006 told the appellant the reason for 
the previous denial of her claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  She was also informed of what the evidence 
needed to show in order to substantiate her claim for service 
connection for the cause of the veteran's death.

A letter dated in July 2007 told the appellant that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claim.  She was informed that she was required to 
provide sufficient information to allow VA to obtain records.  
She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
appellant's behalf.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Although the appellant was not provided with such notice, her 
claim is being denied herein.  As no rating or effective date 
will be assigned, absence of this notice is harmless error.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The RO 
attempted to obtain VA records that are dated in 1984.  
However, in August 2008, the VA medical center responded that 
there were no such records.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the appellant nor her attorney has contended that any 
evidence relative to the issue decided herein is absent from 
the record.  In regard to the purported statement from Dr. M, 
the appellant has indicated that he is dead.  A medical 
opinion was obtained on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to decide this appeal.


Analysis

The appellant has contended that the veteran's death is due 
to his service.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection for the cause of the veteran's death was 
denied in an October 1984 rating decision.  The RO indicated 
that there was no medical evidence showing the veteran's 
service-connected disability contributed to his death.  
Additionally, there was nothing in his service medical 
records that would contribute to the cause of his death.

Subsequent rating decisions dated in October 2004 and April 
2005 indicate the RO found that new and material evidence had 
not been submitted to reopen the appellant's claim.

Since the April 2005 rating decision, the appellant's 
attorney submitted information regarding studies, which show 
the effects of having a gastrectomy.  The attorney has 
suggested that the veteran died from alcoholism, which was 
due to his service-connected gastrectomy.  Then, in March 
2008, the RO obtained an opinion from a VA physician 
regarding the cause of the veteran's death.

This evidence, when considered with the evidence already of 
record, relates to the unestablished fact of whether the 
veteran died from a disorder caused by or related to his 
service.  Therefore, the Board finds that it is new and 
material, and the appellant's claim is reopened.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for cirrhosis 
of the liver may be granted if manifest within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran died on July [redacted], 1984.  The death certificate 
indicates that he died at home of natural causes.  The 
inquest into the veteran's death, performed by the Justice of 
the Peace, indicates that he died of natural causes.  The 
Justice of the Peace indicated that she spoke to the 
veteran's son and wife, who both stated that he had been in 
bad health for some time.  He had cirrhosis of the liver and 
emphysema, and he was known to be a heavy drinker.

The veteran's February 1956 separation examination shows his 
lungs, endocrine system, and abdomen were normal.  His 
psychiatric examination was normal.  It was noted that he had 
frequent indigestion after eating.

An April 1956 written statement from a private physician 
indicated the veteran underwent surgical repair of a ruptured 
peptic ulcer in March.  

An April 1982 VA outpatient record shows the veteran had 
severe chronic obstructive pulmonary disease (COPD).  He had 
been totally incapacitated for the past three months.

In May 1982, the veteran underwent VA examination.  He 
complained that his chest hurt.  Pulmonary function tests 
showed he had moderate to moderately severe obstructive 
pulmonary disease.  An upper gastrointestinal series showed a 
gastrectomy and jejunostomy functioning adequately without 
demonstrable ulcer niche.  The diagnoses were postoperative 
subtotal gastrectomy Billroth II anastomosis, doing well, and 
COPD, moderately severe.

A June 1982 VA hospitalization record shows the veteran was 
admitted with complaints of right epigastric pain.  It was 
constantly present with minimal intensity and associated with 
short exacerbations for the past four years until six months 
ago, since which time exacerbations had been absent.  He 
attributed this improvement to the absence of bending and 
lifting.  The veteran underwent surgery in 1956 and 1969.  He 
complained of pulmonary symptoms for the past ten years.  
Examination of the heart and lungs was normal.  Pulmonary 
function study showed poorly reversible expiratory air flow 
limitation.  The discharge diagnoses were status post 
subtotal gastrectomy with Billroth II anastomosis, 
postoperative abdominal muscle pain, and COPD.

A January 1984 VA document indicates the veteran was 
hospitalized that month with admission diagnoses of rule out 
gastrointestinal bleeding, acute or chronic alcohol abuse, 
and alcohol gastritis.

In May 2004 written statements, the veteran's sons indicated 
that they remembered the veteran having ulcers and vomiting 
blood until his death.

In an August 2004 written statement, the Justice of the Peace 
who signed the veteran's death certificate in July 1984 
indicated that she ruled the veteran died of natural causes 
because she is not a doctor and could not give a medical 
reason for death.  It was ruled natural because she had no 
reason to believe he committed suicide or was murdered.  She 
did remember that he had trouble for a long time with 
bleeding ulcers and believed this was the cause of his death.

In a written statement, received in January 2005, but dated 
August 1984, J.M., M.D., indicated that he saw the veteran on 
several occasions since his hospitalization in 1983.  He 
visited that office many times in the year before his death.  
The veteran did not want to go back to the hospital.  He knew 
he was dying from bleeding ulcers and wanted to die at home.

In June 2007, the RO received information from the 
appellant's attorney.  One study was conducted on people who 
were 65 years of age and older and had undergone a 
gastrectomy.  The conclusion was that a gastrectomy performed 
at an early age can cause malnutrition at an older age.  A 
second study concluded that a history of gastrectomy was more 
frequently encountered in Japanese male alcoholics than in 
other male employees.  The majority of the gastrectomized 
patients changed their drinking habits after gastrectomy and 
developed alcohol dependence.  Finally, a letter to the 
editor of an unknown publication indicated the author 
believed that gastrectomy induces alcoholism.

In October 2007, the appellant's attorney submitted general 
information about alcoholism and diseases that are related to 
it.  She also submitted an article indicating that alcohol-
related deaths were underreported for veterans.

In a March 2008 opinion, a VA physician indicated that the 
veteran's claims file was reviewed.  The veteran died at home 
of natural causes.  No autopsy was done.  There was an 
administrative record of a hospitalization in February 1984 
but no treatment records.  Given that the cause of death was 
unknown, and there are no records regarding the veteran's 
treatment leading up to his death, the examiner was unable to 
give an opinion without resorting to speculation regarding 
the veteran's death.

In May 2008, the RO made a formal finding that records of any 
VA treatment from January 1984 until the veteran's death were 
not available.

During the veteran's lifetime, service connection was granted 
for subtotal gastrectomy for peptic ulcer disease. 

Based on a review of the record, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The appellant has advanced two theories.  First, 
she contends that he died of his service-connected 
gastrectomy residuals.  Second, her attorney contends that 
the gastrectomy led to the veteran having been an alcoholic, 
which was the cause of his death.

With regard to the first contention, the appellant has 
submitted her statement and those of her sons indicating that 
the veteran suffered from ulcers until his death and was 
vomiting up blood at the time of his death due to these 
ulcers.  These statements were written in May 2004.  However, 
the Board finds that evidence created concurrently with the 
event described is afforded more probative weight than 
evidence created many years later.  Therefore, the veteran's 
death certificate, which shows he died of natural causes, is 
given considerable weight.  In addition, the investigation 
into the veteran's death, conducted by the Justice of the 
Peace, is afforded considerable evidentiary weight, because 
it was created on the same day as the veteran's death.  That 
document indicates that the appellant and her son reported 
only that the veteran suffered from cirrhosis of the liver 
and emphysema before his death.  They also noted that he was 
a heavy drinker.  No mention was made of the veteran's ulcers 
or his gastrectomy as having contributed to his poor health 
prior to his death.

VA records dated two years prior to the veteran's death 
showed he was treated for epigastric pain, and his prior 
history of gastrectomy was noted.  However, his digestive 
system was found to be functioning without complication and 
without ulcers.  A January 1984 VA administrative record 
shows the veteran was treated for rule out gastrointestinal 
bleeding and alcohol use.  The admitting diagnosis included 
alcohol gastritis, rather than peptic ulcer disease.  
However, records of this treatment are unavailable, and there 
is no evidence that the veteran received treatment for his 
ulcers at that time.

The Board notes the written statements of the veteran's sons 
and of the Justice of the Peace who signed his death 
certificate.  While his sons are competent to report on the 
symptoms they observed in the veteran, they have not been 
shown to have the requisite medical training to provide a 
competent opinion on the cause of the veteran's death.  
Furthermore, the Board finds it conflicting that the May 2004 
statements clearly recall symptoms associated with ulcers 
while the statements provided to the Justice of the Peace on 
the day of the veteran's death described many health 
problems, which did not include ulcers.  Furthermore, while 
the Justice of the Peace indicated that she now believed the 
veteran died of ulcers, she also stated in that document that 
she is not a doctor.  Therefore, she also does not have the 
requisite medical training to provide a competent opinion as 
to the cause of the veteran's death.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).

Finally, the Board notes the written statement that indicates 
it was written by the veteran's private physician in August 
1984 but was not provided to the RO until January 2005.  The 
statement indicates the veteran sought treatment for ulcers 
during the year prior to his death.  In evaluating this 
statement, the Board finds that it is not credible for a 
number of reasons.  It is not provided on the physician's 
letterhead.  The physician did not sign this statement.  In 
addition, while it is dated in August 1984, it was not 
provided to the RO until 2005, despite the fact that the 
appellant originally raised this claim in 1984.  Furthermore, 
the author of this statement committed several spelling and 
grammatical errors, including the misspelling of the word 
"ulcers."  The Board also notes that the appellant did not 
report that she obtained such letter from Dr. M.  Rather, she 
was handed the letter by her representative.  For these 
reasons, the Board finds that this statement is not credible, 
and we will not rely on it in making a determination.

Essentially, competent, credible evidence has not been 
submitted to show that the veteran's death was due to his 
service-connected subtotal gastrectomy residuals.

The appellant's attorney suggests that the veteran died of 
alcoholism.  She then submitted summaries of studies 
conducted that she believes show that people who have 
undergone gastrectomies have a greater incidence of 
alcoholism.  The Board points out that this information is 
entirely general and does not relate to the veteran 
specifically.  The appellant's attorney asked that a 
professional opinion be obtained.  Such an opinion was 
obtained in March 2008.  However, since the cause of the 
veteran's death is unknown, the VA physician could not render 
an opinion as to whether it was related to his service.

In conclusion, the Board notes that the cause of the 
veteran's death is unknown.  As noted above, no autopsy was 
performed, and no medical examination was conducted upon the 
veteran's death.  Therefore, the only documents created at 
the time of the veteran's death were the death certificate 
and investigation report.  The statements made by the 
appellant and her son to the Justice of the Peace at the time 
of the veteran's death are given more evidentiary weight than 
statements written twenty years later in conjunction with the 
claim for benefits.  Furthermore, the suggestion that the 
veteran died of alcoholism that was caused by his gastrectomy 
is tenuous and not supported by the competent evidence of 
record.

Stated differently, the most probative evidence established 
that the cause of death was natural causes or unknown.  
Nothing competent suggested that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the cause of death.  Specifically there is no 
reliable evidence that the veteran's service-connected 
subtotal gastrectomy for peptic ulcer disease influenced 
death.

As such, the evidence preponderates against the appellant's 
claim, and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


